
	

114 HR 688 IH: Congressional Halt in Pay Increases and Cut Congressional Pay Act
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 688
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Loebsack (for himself, Mrs. Bustos, and Mr. Ashford) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reduce the rate of pay for Members of Congress by 10 percent and to eliminate automatic pay
			 adjustments for Members.
	
	
 1.Short titleThis Act may be cited as the Congressional Halt in Pay Increases and Cut Congressional Pay Act. 2.Reduction in pay (a)In generalSection 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) is amended to read as follows:
				
					601.
 (a)Effective as of the beginning of the first applicable pay period commencing after the date on which is held the next regularly scheduled general election for Federal office following the date of the enactment of the Congressional Halt in Pay Increases and Cut Congressional Pay Act, the annual rate of pay for—
 (1)each Senator, Member of the House of Representatives, and Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico,
 (2)the President pro tempore of the Senate, the majority leader and the minority leader of the Senate, and the majority leader and the minority leader of the House of Representatives, and
 (3)the Speaker of the House of Representatives,shall be equal to the annual rate of pay for that position as of the date on which such general election is held, reduced by 10 percent.. (b)Effective dateSubsection (a) shall take effect as of the date on which is held the next regularly scheduled general election for Federal office following the date of the enactment of this Act.
			
